


110 HR 5087 IH: To prevent Members of Congress from receiving the

U.S. House of Representatives
2008-01-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5087
		IN THE HOUSE OF REPRESENTATIVES
		
			January 22, 2008
			Mr. Mitchell (for
			 himself and Mr. Paul) introduced the
			 following bill; which was referred to the Committee on House Administration, and in
			 addition to the Committee on Oversight and
			 Government Reform, for a period to be subsequently determined
			 by the Speaker, in each case for consideration of such provisions as fall
			 within the jurisdiction of the committee concerned
		
		A BILL
		To prevent Members of Congress from receiving the
		  automatic pay adjustment scheduled to take effect in 2009.
	
	
		1.Elimination of automatic pay
			 adjustment for Members of Congress in
			 2009For purposes of the provision of law amended
			 by section 704(a)(2)(B) of the Ethics Reform Act of 1989 (5 U.S.C. 5318 note),
			 no adjustment under section 5303 of title 5, United States Code, shall be
			 considered to have taken effect in fiscal year 2009 in the rates of basic pay
			 for the statutory pay systems.
		
